Exhibit 10.19

GEOMET, INC. 2006 LONG-TERM INCENTIVE PLAN

SUMMARY OF STOCK OPTION GRANT

You, the Optionee named below, have been granted the following option (the
“Option”) to purchase shares of the common stock, $0.001 par value per share
(the “Common Stock”), of GeoMet, Inc., a Delaware corporation (“GeoMet”), on the
terms and conditions set forth below and in accordance with the Stock Option
Award Agreement (the “Agreement”) to which this Summary of Stock Option Grant is
attached and the GeoMet, Inc. 2006 Long-Term Incentive Plan (the “Plan”):

 

Optionee Name:

 

Number of Option Shares Granted:

 

Type of Option (check one):

  ¨             Incentive Stock Option   ¨             Nonqualified Stock Option

Grant Date:

                              , 200    

Exercise Price Per Share:

  $                

Vesting Commencement Date:

                              , 200    

Vesting Schedule:

  The Option shall vest over a period of time and shares of Common Stock subject
to the Option shall become purchasable in installments in accordance with the
following schedule: (i) 1/3 of such shares (if a fractional number, then the
next lower whole number) shall become purchasable, in whole at any time or in
part from time to time, on the Vesting Commencement Date, if Optionee is in the
continuous service of GeoMet or an Affiliate until such vesting date; (ii) 1/3
of such shares (if a fractional number, then the next lower whole number) shall
become purchasable, in whole at any time or in part from time to time, on the
first anniversary of the Vesting Commencement Date, if Optionee is in the
continuous service of GeoMet or an Affiliate until such vesting date; and (iii)
the remaining 1/3 of such shares (if a fractional number, then the next lower
whole number) shall become purchasable, in whole at any time or in part from
time to time, on the second anniversary of the Vesting Commencement Date, if the
Optionee is in the continuous service of GeoMet or an Affiliate until such
vesting date. The Corporate Change provisions of the Plan shall apply with
respect to the Option.

[SIGNATURE PAGE FOLLOWS AS PAGE 2]

 

1



--------------------------------------------------------------------------------

You, by your signature as Optionee below, acknowledge that you (i) have reviewed
the Agreement and the Plan in their entirety and have had the opportunity to
obtain the advice of counsel prior to executing this Summary of Stock Option
Grant, (ii) understand that the Option is granted under and governed by the
terms and provisions of the Agreement and the Plan, and (iii) agree to accept as
binding all of the determinations and interpretations made by the Committee (as
defined in the Agreement) with respect to matters arising under or relating to
the Option, the Agreement and the Plan.

 

OPTIONEE:       GEOMET, INC.        By:     

(Signature of Optionee)

   

Name:

Title:

 

2



--------------------------------------------------------------------------------

GEOMET, INC. 2006 LONG-TERM INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

THIS AGREEMENT is made as of the Grant Date (as set forth on the Summary of
Stock Option Grant) between GeoMet, Inc., a Delaware corporation (“GeoMet”), and
Optionee pursuant to the GeoMet, Inc. 2006 Long-Term Incentive Plan (the
“Plan”).

WHEREAS, the Compensation Committee of the Board of Directors of GeoMet with
respect to an Option granted to an employee, or the Board of Directors of GeoMet
with respect to an Option granted to an outside director (the “Committee”), has
authority to grant Options under the Plan to employees and outside directors
performing services for GeoMet and its Affiliates; and

WHEREAS, the Committee has determined to award Optionee the Option described in
this Agreement;

NOW, THEREFORE, GeoMet and Optionee agree as follows:

1. Effect of Plan and Authority of Committee. This Agreement and the Option
granted hereunder are subject to the Plan, which is incorporated herein by
reference. The Committee is authorized to make all determinations and
interpretations with respect to matters arising under or relating to the Plan,
this Agreement and the Option granted hereunder. Capitalized terms used and not
otherwise defined herein have the respective meanings given them in the Plan or
in the Summary of Stock Option Grant, which are attached hereto and incorporated
herein by this reference for all purposes.

2. Grant of Option. On the terms and conditions set forth in this Agreement, the
Summary of Stock Option Grant and the Plan, as of the Grant Date, GeoMet hereby
grants to Optionee the option to purchase the number of shares of Common Stock
set forth on the Summary of Stock Option Grant at the Exercise Price per share
set forth on the Summary of Stock Option Grant (the “Option”). The Option is
intended to be an Incentive Stock Option or a Nonqualified Stock Option, as
provided in the Summary of Stock Option Grant. If the Option is intended to be
an Incentive Stock Option, it is agreed that the exercise price is at least 100%
of the Fair Market Value of a share of Common Stock on the Grant Date (110% of
Fair Market Value if Optionee owns stock possessing more than 10% of the total
combined voting power of all classes of stock of GeoMet or any Affiliate, within
the meaning of Section 422(b)(6) of the Code). If this Option is intended to be
an Incentive Stock Option, but the aggregate Fair Market Value of Common Stock
with respect to which Incentive Stock Options granted to Optionee (including all
options qualifying as incentive stock options pursuant to Section 422 of the
Code granted to Optionee under any other plan of GeoMet or any Affiliate) are
exercisable for the first time by Optionee during any calendar year exceeds
$100,000 (determined as of the date the Incentive Stock Option is granted), this
Option shall not be void but shall be deemed to be an Incentive Stock Option to
the extent it does not exceed the $100,000 limit and shall be deemed a
Nonqualified Stock Option to the extent it exceeds that limit. If this Option is
intended to be an Incentive Stock Option, Optionee shall notify GeoMet in
writing immediately after the date he or she makes a disqualifying disposition
of any shares of Common Stock acquired pursuant to the exercise of such
Incentive Stock Option. A disqualifying disposition is any disposition
(including any sale) of such Common Stock before the later of (i) two years
after the Grant Date of the Incentive Stock Option or (ii) one year after the
date of exercise of the Incentive Stock Option.

3. Vesting. This Option may be exercised only to the extent it is vested on the
vesting dates in accordance with the Vesting Schedule set forth in the Summary
of Stock Option Grant. The vested percentage indicated in such Vesting Schedule
shall be exercisable, as to all or part of the vested shares, at any time or
times after the respective vesting date and until the expiration or termination
of the Option. The vesting of this Option may be accelerated in certain events
as set forth in the Plan. The unvested portion of this Option shall terminate
and be forfeited immediately on the date of Optionee’s termination of employment
or service.

 

1



--------------------------------------------------------------------------------

4. Term.

(a) Term of Option. This Option may not be exercised after the expiration of
seven years from the Grant Date. If the expiration date of this Option or any
termination date provided for in this Agreement shall fall on a Saturday, Sunday
or a day on which the executive offices of GeoMet are not open for business,
then such expiration or termination date shall be deemed to be the last normal
business day of the Company at its executive offices preceding such Saturday,
Sunday or day on which such offices are closed.

(b) Early Termination. Except as provided below, this Option may not be
exercised unless Optionee shall have been in the continuous employ or service of
GeoMet or any Affiliate from the Grant Date to the date of exercise of the
Option. If the employment or service of an Optionee shall terminate for any
reason other than Cause, each outstanding Option held by the Optionee may be
exercised, to the extent then vested, until the earlier of (i) the expiration of
90 days from the date of such termination of employment or service or (ii) the
expiration of the term of such Option.

5. Manner of Exercise and Payment. The Optionee (or his or her representative,
guardian, devisee or heir, as applicable) may exercise any portion of this
Option that has become exercisable in accordance with the terms hereof as to all
or any of the shares of Common Stock then available for purchase by delivering
to GeoMet written notice, in a form satisfactory to the Committee, specifying:

(a) the number of whole shares of Common Stock to be purchased together with
payment in full of the purchase price of such shares;

(b) the address to which dividends, notices, reports, and other information are
to be sent; and

(c) Optionee’s social security number or social insurance number.

Payment of the purchase price of the shares of Common Stock shall be made (i) in
cash, or by certified or cashier’s check payable to the order of GeoMet, free
from all collection charges, or (ii) by delivery of nonforfeitable, unrestricted
shares of Common Stock previously acquired by Optionee that have been held for
at least six months having an aggregate Fair Market Value as of the date of
exercise equal to the total exercise price, or (iii) by a combination of cash
(or certified or cashier’s check) and such already-owned shares of Common Stock.
Optionee also may elect to pay all or a portion of the purchase price of such
shares of Common Stock through a special sale and remittance procedure pursuant
to which Optionee shall concurrently provide (A) irrevocable instructions to a
broker-dealer to effect the immediate sale or margin of a sufficient portion of
the purchased shares and remit directly to GeoMet, out of the sale proceeds
available on the settlement date, sufficient funds to cover the purchase price
payable for the purchased shares plus all applicable taxes required to be
withheld by reason of such exercise and (B) an executed irrevocable option
exercise form to GeoMet along with instructions to GeoMet to deliver the
certificates for the purchased shares directly to such broker-dealer to complete
the sale. This Option shall be deemed to have been exercised on the first date
upon which GeoMet receives written notice of exercise as described above,
payment of the purchase price and all other documents, information and amounts
required with respect to such exercise under this Agreement and the Plan.
Notwithstanding the foregoing provisions of this Section 5, the Committee may,
in its discretion, reject payment of the purchase price of the shares of Common
Stock subject to this Option in the form of already-owned shares or through a
sale and remittance procedure with a broker-dealer in the event that the
Committee determines that such payment forms violate the provisions of
applicable law or result in negative accounting treatment to GeoMet.

6. Withholding Tax. Promptly after demand by GeoMet, and at its direction,
Optionee shall pay to GeoMet or the appropriate Affiliate an amount equal to the
applicable withholding taxes due in connection with the exercise of the Option.
Pursuant to the applicable provisions of the Plan, such withholding taxes may be
paid in cash or, subject to the further provisions of this Section 6 of this
Agreement, in whole or in part, by having GeoMet withhold from the shares of
Common Stock otherwise issuable upon exercise of the Option a number of shares
of Common Stock having a value equal to the amount of such withholding taxes or
by delivering to GeoMet or the appropriate Affiliate a number of previously
acquired issued and outstanding shares of Common Stock (excluding restricted
shares still

 

2



--------------------------------------------------------------------------------

subject to a risk of forfeiture) having a value equal to the amount of such
withholding taxes. The value of any shares of Common Stock so withheld by or
delivered to GeoMet or the appropriate Affiliate shall be based on the Fair
Market Value (as defined in the Plan) of such shares on the date on which the
tax withholding is to be made. Optionee shall pay to GeoMet or the appropriate
Affiliate in cash the amount, if any, by which the amount of such withholding
taxes exceeds the value of the shares of Common Stock so withheld or delivered.
An election by Optionee to have shares withheld or to deliver shares to pay
withholding taxes shall be made in accordance with administrative guidelines
established by the Committee.

7. Delivery of Shares. Delivery of the certificates representing the shares of
Common Stock purchased, upon exercise of this Option shall be made as soon as
reasonably practicable after receipt of notice of exercise and full payment of
the Exercise Price and any required withholding taxes. If GeoMet so elects, its
obligation to deliver shares of Common Stock upon the exercise of this Option
shall be conditioned upon its receipt from the person exercising this Option of
an executed investment letter, in form and content satisfactory to GeoMet and
its legal counsel, evidencing the investment intent of such person and such
other matters as GeoMet may reasonably require. If GeoMet so elects, the
certificate or certificates representing the shares of Common Stock issued upon
exercise of this Option shall bear a legend to reflect any restrictions on
transferability.

8. Optional Issuance in Book-Entry Form. Notwithstanding the provisions of
Section 7, at the option of GeoMet, any shares of Common Stock that under the
terms of this Agreement are issuable in the form of a stock certificate may
instead be issued in book-entry form.

9. Transferability. This Option is personal to Optionee and during Optionee’s
lifetime may be exercised only by Optionee or his or her guardian or legal
representative upon the events and in accordance with the terms and conditions
set forth in the Plan, and shall not be transferred except by will or by the
laws of descent and distribution, nor may it be otherwise sold, transferred,
pledged, exchanged, hypothecated or otherwise disposed of in any way (by
operation of law or otherwise) and it shall not be subject to execution,
attachment or similar process. Any attempted sale, transfer, pledge, exchange,
hypothecation or other disposition of this Option not specifically permitted by
the Plan or this Agreement shall be null and void and without effect.

10. Notices. All notices between the parties hereto shall be in writing and
given in the manner provided in the Plan. Notices to Optionee shall be sent to
Optionee’s address as contained in GeoMet’s records. Notices to GeoMet shall be
addressed to its Chief Financial Officer at the principal executive offices of
GeoMet as set forth in the Plan.

11. Relationship With Contract of Employment or Services.

(a) The grant of an Option does not form part of Optionee’s entitlement to
remuneration or benefits pursuant to his or her contract of employment or
services, if any, and, except as otherwise provided in a written contract of
employment or for services, the existence of such a contract between any person
and GeoMet or any Affiliate does not give such person any right or entitlement
to have an Option granted to him or any expectation that an Option might be
granted to him whether subject to any conditions or at all.

(b) The rights and obligations of Optionee under the terms of his or her
contract of employment or other contract or agreement for services with GeoMet
or any Affiliate, if any, shall not be affected by the grant of an Option.

(c) The rights granted to Optionee upon the grant of an Option shall not afford
Optionee any rights or additional rights to compensation or damages in
consequence of the loss or termination of his or her office, employment or
service with GeoMet or any Affiliate for any reason whatsoever.

(d) Optionee shall not be entitled to any compensation or damages for any loss
or potential loss which he or she may suffer by reason of being or becoming
unable to exercise an Option in consequence of the loss or termination of his or
her office, employment or service with GeoMet or any Affiliate for any reason
(including, without limitation, any breach of contract by GeoMet or any
Affiliate) or in any other circumstances whatsoever.

 

3



--------------------------------------------------------------------------------

12. Market Standoff Agreement. Optionee agrees in connection with any public
offering of GeoMet’s securities that, upon request of GeoMet or the managing
underwriter(s) of such offering, Optionee will not sell or otherwise dispose of
any Common Stock acquired pursuant to this Agreement without the prior written
consent of GeoMet or such managing underwriter(s), as the case may be, for a
period of time (not to exceed 180 days) after the effective date of the
registration requested by such managing underwriter(s) and subject to all
restrictions as GeoMet or the managing underwriter(s) may specify for employee
stockholders generally.

13. Governing Law; Exclusive Forum; Consent to Jurisdiction. This Agreement
shall be governed by and construed in accordance with the internal laws (and not
the principles relating to conflicts of laws) of the State of Texas, except as
superseded by applicable federal law. The exclusive forum for any action
concerning this Agreement or the transactions contemplated hereby shall be in a
court of competent jurisdiction in Harris County, Texas, with respect to a state
court, or the United States District Court for the Southern District of Texas,
Houston Division, with respect to a federal court. OPTIONEE HEREBY CONSENTS TO
THE EXERCISE OF JURISDICTION OF A COURT IN THE EXCLUSIVE FORUM AND WAIVES ANY
RIGHT HE OR SHE MAY HAVE TO CHALLENGE OR CONTEST THE REMOVAL AT ANY TIME BY
GEOMET OR ANY OF ITS AFFILIATES TO FEDERAL COURT OF ANY SUCH ACTION HE OR SHE
MAY BRING AGAINST IT IN STATE COURT.

 

4